ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_03_FR.txt. 275

OPINION INDIVIDUELLE DE M. FORSTER

J'ai voté l’arrêt en date du 20 décembre 1974 de la Cour internationale
de Justice mettant fin au procès intenté par l’Australie à la France pour
les essais nucléaires français faits à Mururoa, possession française dans
le Pacifique.

Cet arrêt dispose que la demande australienne «est désormais sans
objet et qu’il n’y a dès lors pas lieu à statuer ».

Ainsi finit le procès.

Je voudrais, cependant, y apporter la précision suivante.

C’est aux premiers jours et non point à partir des récentes déclarations
françaises que la demande australienne m'est apparue sans objet; elle
l'était, à mon avis, ab initio et radicalement.

Les récentes déclarations françaises dont il est fait état dans les motifs
de l’arrêt ne font que s’ajouter (utilement, je le reconnais) aux arguments
juridiques qui, selon moi, dictaient la radiation de l’affaire. Mais il est
vain de développer ces arguments alors qu'aujourd'hui est épuisée la
procédure.

Je terminerai en déclarant, clairement, que personnellement je n’ai
rien relevé dans les déclarations françaises qui puisse être interprété
comme un aveu d’une quelconque violation du droit international
positif; pas plus que je n’y ai vu quoi que ce soit qui ressemblerait à une
concession arrachée par l’action judiciaire et impliquant un abandon,
même minime, de la souveraineté absolue que la France, comme tout
autre Etat, possède dans le domaine de sa défense nationale,

Pour moi le passage des essais dans l’atmosphère aux essais souterrains
n’est qu’un progrès technique, venant à point nommé; et c'est tout.

(Signé) 1. FORSTER.

26
